DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5 are currently pending on the application, of which claims 1-2 and 4 are currently amended.
In view of the amendments to the claims, the previous rejections under 35 U.S.C. 112(b) are withdrawn as well as the previous art rejection to claims 1-5 in view of Giraud and a new ground of rejection is presented below. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakura (US20210197769A1) in view of Miura (WO2019049381A1), Thibodeau (US20070234499A1), and evidentiary reference Breithaupt (US5509606A)
Shirakura discloses a vehicle and cleaning system (abstract & Fig.1) comprising: a tank (Fig.1 ref 12) configured to store washing liquid; a washer (Fig.1 see all nozzles refs 26a, 27a, 30a, 38a, 40a, 46a, 52a, 53a, 56a) configured to wash a first washing target portion defined as a font window of the vehicle (Fig.1 ref 20) and a second washing target (Fig.1 see any of Lidars and cameras associated with aforementioned nozzles, excluding refs 30a and 40a); a control device; a control device (Fig.1 combination of refs 10. 11, and 48) configured to perform washing procedures [0116], which includes determining whether the second target portion is dirty and performing automatic washing to clean the second target when it is determined to be dirty [0018, 0038, 0112-0114, 0116 & 0127]. The second washing target is a lidar sensor [0077-0079] or camera [0085] which are known to have window portions defining either a camera lens or sensor face [0075]
Shirakura does not explicitly disclose manual cleaning or manual cleaning of the first target and not automatically cleaning the second target when a liquid level is below a threshold. However, Shirakura does indicate that there is a priority level for the cleaning of each element (Figs.2-3 and [0139-0169]) and that cleaning for lower priority elements may be cancelled based on remaining amount of liquid [0136]. It is further noted that the priority ranking disclosed is variable and dependent upon other conditions or desired priorities [0170]. Thereby, Shirakura implicitly discloses the desire to clean a first target and not clean a second target when the liquid level is below a threshold. The limitations of manual cleaning of the first target and not automatically cleaning the second target based on liquid level would have been obvious in light of the teachings of Miura and Thibodeau.
Miura discloses a vehicle with a sensor cleaning system (abstract), devoted to suppressing the consumption of cleaning agents/power [0042]. Miura further states that automatic cleaning of a sensor may be cancelled when a fluid level is below a certain amount [0047] during a time when a high level of cleanliness is not required. The suppression of cleaning fluid usage can be dependent upon sensor priority and remaining fluid level, along with different levels of automated driving [0059-0062]. When the level of liquid is lower than prescribed multiple fluid level thresholds certain amounts of automatic cleaning being suspended [0062].
Thibodeau discloses an art related vehicle cleaning system for an optical element (abstract), wherein it is known to operate a front windshield cleaner in any of automatic, cycling, and manual modes (Fig.4A, & [0016]). When a liquid level is too low to perform in either of automatic or cycling modes, it is returned to a manual mode (Fig.4A, see when washer fluid level not ok in conjunction with [0021-0025]). Furthermore, even when a washing fluid level is determined to be low, cleaning of a front windshield with fluid is allowed (see Fig.4B).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Shirakura such that controller suppresses automatic cleaning of elements when a fluid level is low in order to conserve fluid (Miura [0042 & 0047], and further provide suppression of cleaning when a priority of the sensor the automatic driving level are low (Miura [0059-0062]). Such a modification would enable efficient conservation of fluid. A skilled artisan would further modify Shirakura such that controller allows the manual cleaning of front windshield even when the level of fluid is insufficient (Thibodeau Fig.4B) as a driver’s view through the front windshield is critically important (Breithaupt Col.1 lines 15-25). 
As to claim 2, Modified Shirakura teaches the vehicle of claim 1, wherein the lidar sensor or camera is a information acquisition device that receives electromagnetic waves that pass through the window portion and acquire information about an object position in a vicinity of the vehicle based on said electromagnetic wave.
As to claim 3, Modified Shirakura teaches the vehicle of claim 2, wherein the control device is configured to determine whether the second washing target portion is dirty or not based on the information about the object acquired by the sensor [0113].
As to claim 4, Modified Shirakura teaches the vehicle of claim 2, wherein there are first and second sensors which define first and second window portions (see Shirakura any of the lidars and cameras which have a nozzle directed towards them, i.e. front/rear lidar, rear camera, grill camera) that receive electromagnetic waves. The cleaning of the sensors is automatically determined based on whether they are dirty (Shirakura [0018, 0038, 0112-0114, 0116 & 0127]). Since the sensors have different priorities (Shirakura [0139-0170]) and cleaning of sensor is dependent upon priority level and amount of cleaning liquid remaining (Shirakura [0136] and Miura [0047 & 0059-0062]) control device, it would be obvious to have multiple fluid threshold levels that correlate to cleaning of the specific sensor (i.e. above a higher liquid level threshold for cleaning a lower priority sensor and above a lower threshold for cleaning a higher priority sensor, and below their respective liquid level thresholds no cleaning would occur due to weighing of the priorities and the remaining amount of liquid). Thus, it would be obvious for no automatic cleaning to be performed for the first sensor window when a liquid level is below a threshold for cleaning said first window, and perform cleaning of the second sensor window when at the same threshold under the condition that the second window is a window with a higher priority rank than the first. Similarly, when the liquid level is below a threshold for automatically cleaning the second window, then no automatic cleaning is performed for either of the first and second windows. Accordingly, the second threshold amount would be a lower amount then the first threshold amount.
As to claim 5, Modified Shirakura teaches the vehicle of claim 4, wherein the first sensor is a rear sensor (Shirakura Fig.1 either of ref 52 or 53) positioned in a region behind the vehicle and through the first window portion; the second sensor is a front sensor (Shirakura Fig.1 either of refs 26 or 27) positioned in a region ahead of the vehicle and through the second window portion. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sykula (US20180370496A1) discloses an art related vehicle (Fig.1) and cleaning system which utilizes a fluid reservoir with two level sensors (abstract). If the level is above a first level sensor, i.e. a first threshold, then cleaning is performed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baldovino (US20190077376A1) discloses an art related vehicle and cleaning system for sensors (abstract & Fig.1), wherein fluid to certain nozzles is disallowed when the fluid level is below a certain threshold (Fig.6 refs 615). It is understood that the priority level of the target which the disallowed nozzle is aimed at is less than the priority of the other target(s).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kline (US20190322245A1) discloses an art related vehicle cleaning system (abstract) and vehicle (Fig.4), wherein a controller prioritizes which sensors to clean based on the level of fluid being below a certain level (Fig.6A refs 1024/1026, see also [0057 & 0059]). Such a feature allows for cleaning of the most necessary sensors when fluid level is low in order to allow for function of said sensor.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salter (US20190161035A1) discloses a reservoir for a vehicle (abstract) having 2 predetermined levels of fluid, if the fluid level falls below the first level fluid supply is stopped to an element (see Fig.7).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakai (US20210031727A1) discloses an art related vehicle cleaning system (abstract) wherein spraying is adjusted depending on the fluid amount within a reservoir (see Fig.6).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamiya (US20200207312A1) discloses an art related vehicle sensor cleaning system (abstract), wherein the control of cleaning to multiple devices is actuated in a manner such that only some cleaners are activated (Fig.5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                            
/SPENCER E. BELL/Primary Examiner, Art Unit 1711